I concur in the result, but dissent from the conclusion that Koester and *Page 478 
Parker were makers of the note. Under sections 63 and 64 of the Negotiable Instruments Act (28 St. at Large, p. 668) they were indorsers. The language of the act is too plain to doubt it. The effect of the act is to change the rule of our previous decisions in cases like this, under which they would have been held to be makers. The same effect has been given it in every other jurisdiction in which the question has arisen. See cases cited in respondents' brief.
The contention of respondents that they were released as indorsers because the note was not presented for payment and payment demanded on the day it was due is untenable. It was owned by and in possession of the plaintiff bank at which it was payable, and was there ready to be surrendered on payment. That was sufficient presentment and demand. Bank v. Flagg, 19 S.C.L. (1 Hill) 177, 7 Cyc. 996. The evidence is susceptible of but one reasonable inference, and that is that verbal and written notice of dishonor was given to the indorsers in compliance with the provisions of section 103 of the act.
For these reasons I concur in the judgment that plaintiff's motion for a directed verdict should have been granted.
MR. CHIEF JUSTICE GARY and MR. JUSTICE FRASER concur in the opinion of MR. JUSTICE HYDRICK.